Citation Nr: 1020278	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  04-16 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary heart disease, 
status post acute myocardial infarction, secondary to 
service-connected left hemifacial spasm of the seventh 
(facial) cranial nerve.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the previously denied claim for service connection for 
coronary heart disease, status post acute myocardial 
infarction, secondary to service-connected left hemifacial 
spasm, seventh (facial) cranial nerve.  In April 2007, the 
Board determined that new and material evidence sufficient to 
reopen the claim had been received, and remanded the 
underlying claim for service connection for additional 
development.


FINDING OF FACT

The Veteran's coronary heart disease, status post acute 
myocardial infarction, has not been demonstrated to be 
related to any service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
coronary heart disease, status post acute myocardial 
infarction, secondary to a service-connected left hemifacial 
spasm of the seventh (facial) cranial nerve, have not been 
met.  38 U.S.C.A. §§ 1110; 1131; 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.303, 3.310 (2009).

The Veteran contends that the myocardial infarction that he 
suffered on August 21, 1996, was caused or aggravated by the 
Botox injections that he received earlier that day as 
treatment for his service-connected left hemifacial spasms.  
He contends that he is therefore entitled to service 
connection for his current coronary heart disease, status 
post myocardial infarction, as secondary to service-connected 
left hemifacial spasms.

VA treatment records show that in May 1996, the Veteran 
presented to the emergency room when he experienced heartburn 
in the midline of his chest.  The heartburn began to spread 
to his left chest and felt like a sharp and piercing pain.  
There was also some chest and left arm numbness, and fatigue.  
He lost the vision in his left eye for about twenty to 
twenty-five minutes.  The Veteran also reported that he had a 
left hemifacial spasm that had been present for eight years 
and had progressed to a spasm of his entire left face from 
the midline to his anterior neck.  The twitch was constant, 
day and night, and was unrelieved by any treatment.  
Sensation to the surrounding area was decreased.  His 
hospital course consisted of a lumbar puncture, a graded 
exercise tolerance treadmill test, and a Botulinum toxin 
injection to treat his left hemifacial spasm.  The 
echocardiogram was negative with normal ejection fraction.  
There was no evidence of stroke.  The toxin injections showed 
some decrease in the severity of the hemifacial spasm.  The 
discharge diagnosis was left hemifacial spasm, atypical chest 
pain, and rule out myocardial infarction.  

In June 1996, the Veteran reported that the twitching had 
become less apparent, but that he was having trouble closing 
his left eye.  He was given artificial tears and a patch for 
the left eye.  In July 1996, the Veteran was evaluated for 
blurry vision and irritation in the left eye following the 
Botox injection.  He reported that the twitching had begun to 
return.  

In August 1996, the Veteran returned for another Botox 
injection.  During the interim of the injection, he fainted.  
His hemifacial spasm was noted to have stopped for six 
minutes after he fainted.  He was instructed to return to the 
clinic in three to six months.  However, a few hours later, 
the Veteran presented to the emergency room when he 
experienced sternal chest pain, mild shortness of breath, and 
mild diaphoresis.  He was noted to have a history of 
hypertension, diabetes, and a history of smoking one pack of 
cigarettes per day.  On examination, an echocardiogram 
revealed extensive inferior myocardial infarction.  The 
Veteran was hospitalized for one week due to complications of 
his condition, and underwent a cardiac catheterization, 
angioplasty, and tissue plasminogen activator therapy.  He 
was diagnosed with an acute myocardial infarction, inferior 
posterior, pneumonia, hypertension, and nicotine addiction.  
The second day of his hospitalization, it was noted, with 
photographic documentation, that he had developed mild 
ecchymosis around the left eye secondary to the Botox 
injection.  The complications with regard to his heart 
problems included hemorrhage, cardiac arrest, and 
resuscitation.  The cardiac catherization revealed 100 
percent occlusion of his right coronary artery.

In October 1996, the Veteran underwent a cardiac 
catherization.  He reported that he was not hypertensive and 
was not diabetic.  He was noted to have a left facial twitch.  
The assessment was atherosclerotic coronary artery disease, 
status post myocardial infarction with thrombolysis and 
angioplasty, now with recurrent angina. 

On October 1996 VA examination, the Veteran reported that in 
May 1996, he underwent a series of Botox injections that did 
little to help his facial twitch.  He reported that in August 
1996, immediately following a Botox injection, he had a heart 
attack.  At the time, he remembered a feeling of numbness 
spreading down the left side of his neck and left upper 
quadrant of his chest.  The numbness subsequently resolved.  

Private treatment records show that in October 2002, the 
Veteran had continued heart problems.  He subsequently 
underwent a coronary angiography and left ventriculography, 
as well as right heart catherization.  In November 2002, he 
had a pace maker implanted.

In April 2004, the Veteran was awarded social security 
benefits for ischemic cardiomyopathy, with diabetes as a 
secondary diagnosis.  The records related to that award have 
been associated with the claims file and reviewed by the 
Board.  

In May 2003, the Veteran's private physician submitted in an 
opinion in which he first summarized the events surrounding 
the August 1996 Botox injections and myocardial infarction 
and the Veteran's coronary history since the hospitalization, 
and concluded that it was "plausible to postulate that the 
Veteran's vaso vagal syncopal episode associated with the 
injections dropped his coronary filling pressure enough to 
cause his subsequent myocardial infarction and cardiac damage 
that day."  The physician stated that there were multiple 
factors associated with the Veteran's coronary artery 
disease, but it was hard to deny the temporal association 
between the Botox injections and myocardial infarction that 
incurred later that day.

In May 2004, the Veteran submitted medical literature 
discussing the possible side effects of Botox treatments, 
including problems breathing, talking, or swallowing, muscle 
weakness, chest pain, and eye problems.  

In May 2004, the Veteran submitted lay statements by his 
spouse, brother, and sister-in-law.  His family recounted the 
events on August 19, 1996, and in particular, stated that the 
Veteran did not have a previous indication of heart trouble.  
They stated that the only factor the doctors could think of 
with regard to his sudden heart attack was his history of 
being a smoker, which they did not believe could be the sole 
reason for his heart condition.  They also observed the 
Veteran while he was hospitalized and noticed that he had a 
large black and blue mark where he had received the Botox 
injection. 

On January 2005 VA examination, the Veteran reported that 
following the Botox injections in May 1996, he began to 
experience chest pain that was a sharp, burning sensation in 
the mid sternal area.  These pains lasted for one to two 
hours, and then disappeared.  The Veteran reported that since 
he had the pace maker implanted in November 2002, he had had 
two stents placed and was being considered for a possible 
cardiac transplant.  He continued to have chest pain two to 
three times per week.  After physically examining the 
Veteran, the examiner diagnosed the Veteran with chronic left 
hemifacial spasm and arteriosclerotic heart disease.  The 
examiner quoted the Botulinum toxin insert that stated that 
"there has been some reports of cardiovascular events such 
as arrhythmias and myocardial infarctions, some with fatal 
outcomes.  Some of the patients have risk factors, including 
cardiovascular disease.  The exact relationship between these 
events and botulinum toxin injections has not been 
established by the medical literature."  After reviewing the 
Veteran's claims file, the examiner concluded that it would 
be purely speculative to determine whether the Veteran's 
cardiac events in August 1996 were secondary to his Botox 
injections or fainting episode, which he felt may or may not 
have been a vaso vagal reaction.  Essentially, the examiner 
weighed the probability that the Botox injections caused or 
aggravated the myocardial infarction and felt that, although 
the insert stated that it was possible that a myocardial 
infarction could result from Botox injections in rare cases, 
the examiner could not conclude with any certainty that the 
Veteran's medical history demonstrated such a cause and 
effect relationship.  

On April 2009 VA examination, the Veteran denied a history of 
diabetes, hypertension, or dyslipidemia.  He reported that he 
quit smoking in 1966.  There was continuing evidence of the 
left hemifacial spasm.  Physical examination and review of 
the claims folder resulted in a diagnosis of ischemic 
cardiomyopathy.  The examiner made note of the Botulinum 
toxin insert.   The examiner concluded that it was less 
likely than not that the Veteran's acute myocardial 
infarction was due to or aggravated by his service-connected 
left hemifacial spasm because there was no medical evidence 
of biological plausibility that would link the hemifacial 
spasm with a myocardial infarction.  With regard to whether 
the Veteran's myocardial infarction was related to or was 
aggravated by the treatment for the left hemifacial spasm, 
the examiner stated that he could not make such a 
determination without resorting to mere speculation.  The 
examiner explained that although the Botox insert reported 
rare cases of myocardial infarctions, the relationship of 
those events to the Botulinum toxin had not been established.  
The examiner reviewed that conclusion with the other 
cardiologists at the VA hospital, all of whom agreed with 
that assessment.  Further, the examiner found that there was 
evidence that the Veteran was having some cardiac events 
prior to his second Botox injection and it was not his 
medical opinion that the second Botox injection would have 
aggravated the course of the Veteran's coronary 
artherosclerosis.  To make a link between the injection and 
the myocardial infarction would be too tenuous a connection 
and could not be made with any sort of medical certainty. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993). 

In this case, the Board places greater probative weight on 
the January 2005 and April 2009 VA examiners opinions that 
unless one was to resort to pure speculation, a link could 
not be made between the Veteran's Botox injections and his 
myocardial infarction, rather than to the May 2003 private 
opinion stating that it was plausible to postulate that the 
Veteran's vaso vagal reaction to the Botox injection caused 
or aggravated his heart condition.  The private physician did 
not definitively relate the Veteran's Botox injection and 
fainting reaction to his myocardial infarction.  Instead, the 
physician found the relationship to be just one plausible 
explanation among the possible assumptions regarding the 
etiology of the Veteran's heart attack.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) (medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish 
the presence of a claimed disorder or any such relationship).  
Significantly, the physician did not provide a rationale in 
drawing such a conclusion, and stated only that the 
chronology of events that occurred on that day in August 1996 
could not be overlooked.  In contrast, although the two VA 
opinions also evoke elements of speculation, as a whole, the 
reasoning behind the speculation results in two negative 
opinions regarding the causation of the cardiac disability.  
Both examiners find that a relationship between the Botox 
injections, the fainting episode, and subsequent myocardial 
infarction could not be made with any sort of medical 
certainty, or as a possibility that fell within a 50 percent 
or greater likelihood.  In that regard, both VA examiners 
felt that even though rare cases of heart complications 
resulting from the Botox injections were feasibly possible, 
because the exact relationship of these events had not been 
established by the medical research or literature, such a 
conclusion could not be made.  The April 2009 VA examiner 
also stated that in the Veteran's case, because there was 
already evidence of cardiac problems prior to the August 1996 
injection, he could not believe that the injection itself 
would not have aggravated the process of the Veteran's 
coronary heart disease.  As the May 2003 private opinion has 
been determined to be speculative and of less probative value 
than the January 2005 and April 2009 VA opinions findings a 
link between the Botox injection and myocardial infarction to 
be too tenuous, the Board finds that service connection for 
coronary heart disease, status post acute myocardial 
infarction, secondary to the service-connected left 
hemifacial spasm, seventh (facial) cranial nerve, is not 
warranted because the preponderance of the evidence is 
against the claim.

With respect to the articles submitted by the Veteran, 
medical articles or treatises can provide important support 
when combined with an opinion of a medical professional if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998).  However, the 
medical articles and testimony submitted by the Veteran were 
not accompanied by the opinion of any medical expert linking 
his coronary heart disease with the Botox injections.  Thus, 
the medical articles submitted by the Veteran are 
insufficient to establish the required medical nexus opinion 
for causation.

The Board has considered the Veteran's assertions that his 
myocardial infarction was related to his service-connected 
left hemifacial spasms.  To the extent that the Veteran 
ascribes his current disorder to a service-connected 
disability, however, his opinion is not probative.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally 
not competent to opine on matter requiring knowledge of 
medical principles); Barr v. Nicholson, 21 Vet. App. 303 
(2007); Layno v. Brown, 6 Vet. App. 465 (1994).

In addition, the evidence does not show that any cardiac 
disability is directly related to the Veteran's service.  At 
his October 1991 separation examination, the Veteran's heart 
and vascular system were found to be normal.  His blood 
pressure was 126/72.  In the accompanying report of medical 
history, he denied having or having ever had chest pain or 
pressure, palpitation or pounding heart, heart trouble, and 
high or low blood pressure.  The evidence does not contain 
any medical opinion linking any current cardiac disability to 
the Veteran's service.  Therefore, the Board finds that the 
evidence does not show that any cardiac disability was 
incurred in or aggravated by service or manifested to a 
compensable degree within one year following the Veteran's 
separation from service.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's coronary artery disease, status post myocardial 
infarction, is not related to, caused or aggravated by, any 
service-connected disability.  As the preponderance of the 
evidence is against the claim for service connection for 
coronary artery disease, status post myocardial infarction, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003, May 2003, 
September 2004, March 2006, August 2006, and April 2007; 
rating decisions in March 2003, May 2003, July 2003, 
September 2003, and February 2005; a statement of the case in 
March 2004; and a supplemental statement of the case in July 
2006.  Those documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the September 2009 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for coronary artery disease, status post 
myocardial infarction secondary to a service-connected left 
hemifacial spasm, seventh (facial) cranial nerve, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


